Beck, P. J.,
specially concurring. I concur in the judgment of affirmance, being of the opinion that under all the evidence in the case and the deductions which the jury was authorized to draw from that evidence the verdict in favor of the defendant in error was authorized; but I do not concur in all that is said in the opinion. Mere “nagging” on the part of the wife will not authorize the granting of a divorce; but in this case the jury was authorized to find that the conduct of the wife was such' as to actually impair the health of the husband and put him in fear that he was in actual danger.